Earl Warren: Number 13, Retail Clerks International Association, Local 1625, AFL-CIO et al., Petitioners versus Alberta Schermerhorn. Mr. Lippman
S. G. Lippman: Mr. Chief Justice, and may it please the Court. We are here pursuant to the Court's decision in the first Schermerhorn case decided last June. The Court there determined that an agency shop arrangement came within the purview of Section 14 (b) of the Labor Act, which permits the states to prohibit certain kinds of compulsory membership arrangements, and that the agency shop arrangement involved violated the state right-to-work law. The Court, however, left open for argument and for consideration the question of enforcement, namely, whether or not the State of Florida have the power to grant a remedy for the violation of 14 (b) or whether or not this problem was exclusively within the province of the National Labor Relations Board. In deciding the Schermerhorn case, the Court recognized the close interrelationship between Section 14 (b) giving the states the power to prohibit union arrangements, and section -- and the proviso of Section 8 (a) (3) of the federal act which setout the scheme under which unions could obtain lawful union shop arrangements. Indeed it was quite clear, the Court recognized that whatever meaning Section 14 (b) has stems from and is related to 8 (a) (3) and because the Court in the GM case determined that an agency shop was within the scope of 8 (a) (3), it had little difficulty in coming to the conclusion that a state operating under 14 (b) similarly could outlaw that kind of an arrangement. Our position is that only the federal government, acting under the Labor Act, has exclusive jurisdiction to remedy the violations involved and our analysis is the one which the Court itself suggested in the Schermerhorn case, namely that without the proviso in 8 (a) (3) any union shop arrangement is unlawful under Section 7 of the Labor Act which broadly guarantees the right of employees to engage in concerted union activities and to join or not to join the union. However, Section 7 says “Except to the extent that any infringement might be authorized under Section 8 (a) (3). In Section 8 (a) (3), Congress in great details spelled out the conditions and the circumstances under which a union shop could be authorized. It pointed out that there must be in the majority of representatives in the appropriate in appropriate bargaining units. It initially stated that the union shop arrangement must be specifically authorized by a referendum vote and then three, it pointed out that the kind of union shop arrangement that you could only have. Now 14 (b), with obvious reference and relevance to 8 (a) (3), says nothing in this act shall authorize the execution or application of any kind of a union security arrangement, which a state prohibits. It is, therefore, our contention that 14 (b) is as much a proviso to 8 (a) (3) as every other condition which is laid down in 8 (a) (3) and therefore, it can be said that to have a lawfully authorized union shop under 8 (a) (3), you cannot -- you must have such a shop only in a state, which does not prohibit it. If this state prohibits it, you cannot then have a lawfully authorized union shop by the very same reason that if you did not represent a majority of the employees, you could not have a lawful union shop. If in a referendum election the employees do not grant you the right, you could not have a lawful union shop. The action of the state is just another condition and no more. Now, it is the cornerstone of our position that the execution of a union shop arrangement in a right-to-work state constitutes an unfair labor practice pursuant to Section 8 (a) (3) so far as the employer is concerned, and it would be a Section 8 (b) (2) violation so long as the union is concerned. Now under the Wagner Act, there was no effort to regulate union conduct at all. While there was a provision in Section 8 (3) of that act that unions might negotiate all kinds of union shop arrangements, it was pretty clear and held by this Court in Algoma that this did not mean that there was a right, that the union had any such right. As this Court pointed out, it was an expression on non-hostility and it is quite clear and none of the parties here contend otherwise that the entire field of union shops and union security were completely and totally regulated by the states as indeed were most acts of picketing and boycotts and strikes. The Wagner Act did not enter that field, and therefore, when this Court was faced with the problem in Algoma as to whether or not the states had authority to prohibit union shops arrangement or closed-shops, the answer was quite clear. There wasn't any problem of conflict because the Wagner Act did not regulate a thing. It left that area completely to the states. There wasn't any problem of having to reconcile federal law with state law and the notion at that point, in the early stages of the development of the preemption doctrines were not fully as – were not as fully developed as they are today following Garmon. The concept which the Court looked upon as controlling was the concept of an actual conflict or overlapping. The Court was not concerned then as I believe it is now, with the question of whether or not arguably this is a protected activity or arguably whether this is a prohibited act. And therefore the very same question would arise today. I believe the Court's notion would be on a different posture, in a different plane, because I believe it would take the attitude and the point of view that's expressed in Garmon rather than the early attitude which was expressed in Algoma. As I pointed out when Congress passed the Taft-Hartley law, the situation changed radically. There you have the most detailed regulation of the union shop that perhaps any country has ever undertaken.
Byron R. White: But Algoma was after that, wasn't it?
S. G. Lippman: No sir -- oh yes! It was after the passing of the --
Byron R. White: Is Algoma treated as the same of that Act?
S. G. Lippman: No sir Algoma did not -- Algoma merely said as I understand it sir that Section 14 (b) did not do anymore than the states already obtained, but Algoma did not attempt to reconcile 8 (a) (3) and any state exercise of power because that was not involved. Algoma merely said there was a violation of the Wagner Act -- that was not a violation of the Wagner Act and that the states had the authority to do it, to regulate the field involved and that there was nothing in 14 (b) which it could see which in any way suspended the state's power in this area.
Byron R. White: And the state could continue under the Taft-Hartley Act?
S. G. Lippman: Yes, but did not focus on the question when you had a conflict between federal power and state power and this is the question which we have before us.
Byron R. White: (Inaudible) what is in practice that is involved in Algoma, wouldn't that under your argument amount to an unfair labor practice?
S. G. Lippman: Yes, if the question rose --
Byron R. White: Under your argument wouldn't the state be powerless to remedy it?
S. G. Lippman: Under my argument, under my argument that which constitutes a violation of the Labor Act, the states would be powerless to correct, but the states --
Byron R. White: But the opposite result that was indicated --
S. G. Lippman: It was an opposite result because in Wagner the federal government was not authorized to forbid the particular Act. The federal government did not regulate that area. That area was left exclusively to the state.
Byron R. White: I thought you said few minutes ago that the same practice would be (Inaudible)
S. G. Lippman: At the present day under Taft-Hartley.
Byron R. White: That was after Taft-Hartley.
S. G. Lippman: Well no the case arose before Taft-Hartley, but was decided after Taft-Hartley. It arose under the Taft-Hartley but the case was not decided until sometime in 1947 just after Taft-Hartley law was passed. I am sorry sir of my vagueness of argument. Now, I started to say when the federal government laid down this detailed prescription regulating affirmatively the conditions under which a union shop could be obtained and impliedly said that a closed-shop was unlawful. There was apprehension that this regulation of the union shop picture might completely wipe out any state policy on the map as indeed I think it was a proper and a rational apprehension, and therefore to make sure that state policy would be considered and would be effective, indeed would be controlling in the adjudications under Section 8 (a) (3), 14 (b) was written into the law, making it quite clear that nothing in the Act would authorize the execution of a union shop or any other kind of union or any other kind of a union security arrangement where the state outlaws. This was no different than saying that before you can have the union shop in the first instance, the employees in a plant must vote for it. If they vote against it, you can't have it. So they decided that the employees' choice would be important. Congress also recognizes the tremendous feelings on this subject in the states and therefore said, “Similarly if the state determines that it is against its policy that too would invalidate any efforts to obtain a union shop.” So what we have here really is not state policy or the Congress or the federal government supporting itself to the state, but actual federal policy because the state can only enact these laws pursuant to the grant by the federal authority, and that it is a very limited grant, but the law in the states act it fills out the area of Section 8 (a) (3). Now, if my analysis is correct that a violation of state right-to-work law constitutes an unfair labor practice, I would then think that would just about end the problem because I think all of the preemption cases would require this result. The government, however, does not concede that it is an unfair labor practice. On the other hand it recognizes and states quite candidly that the interpretation leading to the conclusion that it is unfair labor practice is warranted and is supportive. The government relies however on the legislative history which it thinks it's somewhat clearer than the actual enactment. The government, however, does not -- is unable to reconcile this Court's determinations in Curry and in Farnsworth & Chambers where this Court determined that with respect to strikes and pickets, seeking a closed-shop that the states were preempted and that the states had no authority to enter this field.
Potter Stewart: Well that's not – that conduct arguably at least is not covered by Section 14 (b) which referred only to the execution or application of agreement.
S. G. Lippman: The conduct is not covered in that right specific language but it would seem pretty clear Mr. Justice Potter that the moment you acknowledged the right of a state to enter the field expecting the execution and the application, you would be pretty hard put to say that you could not therefore enjoin conduct like some picketing directed at obtaining that kind of a result.
Byron R. White: But isn't it hard to say but that was what Congress said.
S. G. Lippman: Well, it would seem that Congress would have been quite eccentric to have said that –
Byron R. White: Well, they said –
S. G. Lippman: Because if they recognize that the states have this kind of a concern and therefore that you would cut off the line at this point it becomes a highly impractical thing to permit a state court to issue an injunction restraining the actual execution of the contract and yet at the same time permitting the union to be on strike seeking the closed-shop or the union shop.
Byron R. White: That's a good argument against the Congress and anything within the state realm.
S. G. Lippman: But I believe this Court has called upon to determine whether or not a rational scheme cannot be worked out or whether or not this Court was seriatim and permitted eccentric results of law. And I would say only if you have the strongest kind of legislative history and the strongest kind of language in the act which clearly compelled that conclusion, only then would I say that you ought to allow that kind of an eccentric results and beyond that sir --
Potter Stewart: Why is it so eccentric if as you told us from the enactment of the Wagner Act in 1934 until 1947 this was completely accepted, the states had the state right-to-work laws where --
S. G. Lippman: Well, because Congress at that point --
Potter Stewart: Why is it all of a sudden becomes so eccentric and arbitrary and unreasonable?
S. G. Lippman: Because Congress in 8 (a) (3) in great detail prescribed the conditions of a union shop and set forth clear a national policy, having entered this field in such great detail with such great regulation, one must assume of course that Congress intended that constitutes an unfair practice that the remedies would be pursuant to the remedies under the Act.
Potter Stewart: But what seems to me if I can suggest, what seems to me is eccentric if, it may not be the right word but unique is to have federal enforcement of a state created right?
S. G. Lippman: You have federal enforcement of the standards laid down by the federal government itself. The federal government has said that they will respect the wishes of the states respecting union security. The standards are laid down by the federal government. Beyond this when you consider what is involved in the execution and application of the state right-to-work laws, you are faced with a rather formidable problem sir because there you have not a cease and desist remedy which I think is the cornerstone in the administration of the Labor Act --
Potter Stewart: You have that under the Wagner Act, you had cease and desist order.
S. G. Lippman: Yes you have -- we have that probably with respective violation of 8 (a) (3).
Byron R. White: Didn't they -- under the Wagner Act when there are all cease and desist orders?
S. G. Lippman: Not against labor unions, it did not seek to regulate labor unions sir, but here you have a complete detailed machinery worked out, a complete scheme, and now we are to say that Congress in regulating this field permits the states to throw people into jail for violating the right-to-work law, to fine them and to establish other punitive remedies, also private injunctions, all of these things are so completely antagonistic and contradictory to the scheme laid out for the regulation of labor relations in this country.
Potter Stewart: Well now Mr. Lippman what we're of course here to try to determine is what the Congress actually provided and it may well be that you are right as to what they provided, but what troubles me is your suggestion at this point in your argument that to provide anything else would be eccentric and outrageous and incredible when I remember that this is actually what was going on from 1934 until 1947 under the Wagner Act, you had a closed-shop permissible, is it not?
S. G. Lippman: Yes it was.
Byron R. White: And yet at the same time a state could put people in jail for actually getting a closed-shop agreement.
S. G. Lippman: Because -- it's not anomalous sir because Congress did not attempt in anyway to regulate union activities under the Wagner Act. The only aspect of labor relations which it sought to regulate was the employer unfair labor practices and therefore it left that field to the states.
Potter Stewart: I suppose a state could put an employer in jail if he executed a closed-shop agreement, couldn't it?
S. G. Lippman: Well I suppose if it had such a law at that time, it probably could do so.
Byron R. White: And how many laws were there during that period?
S. G. Lippman: Well at the time of enactment of the Taft-Hartley law, there were about twelve laws of that sort.
Potter Stewart: Do any of them provide that only -- do all of them provide that only the union could be enjoined or replenished or do some of them provide the ---
S. G. Lippman: It provides penalties for the execution of I resume all parties.
Potter Stewart: On both parties you mean.
S. G. Lippman: I presume that, yeah, all parties.
Potter Stewart: So there – so during that period you have possibly cease and desist orders going on against employers and also the possibility of employers going to jail.
S. G. Lippman: But remember sir at that time it was not national policy to regulate the affairs of unions, Congress did not concern itself with entire field of union security, the moment however that Congress began – felt it was necessary to regulate union conduct, the moment Congress felt it was important that it come to grips with the union security problem and laid down a scheme for handling it, Congress took that matter to hand, at that point it was completely anomalous to say that in one state we violate 8 (a) ( 3), you are subject to a cease and desist order and in a second state you got a jail. So long as there was not a matter of Congressional concern then obviously the state could act, but the moment it became a matter of Congressional concern, then the states could not act. That's what I'm saying sir.
Potter Stewart: You certainly are not intending not to say that the state could not act -- that Congress could not have provided for what the government contends to be the law, are you?
S. G. Lippman: Yes I'm saying that --
Potter Stewart: As the matter of lack of constitutional power or --
S. G. Lippman: No sir, no sir. I would say that it would not -- I would say that is so contrary to the scheme of handling labor relations in this country, that Congress could not have intended that kind of a result. Now to show you or at least to demonstrate the anomalies involved, the government recognizes that if they if a closed shop were to be executed, this would constitute only a violation of the federal law and would not constitute a violation or rather and that the states could not pass upon that (Inaudible) because a closed-shop the government recognized is quite clearly an unfair labor practice and yet of course it equally constitutes a violation of a state right-to-work law. Indeed many of the state right-to-work laws, it could be argued were really primarily aimed at the closed-shop and they were called in fact closed-shop laws. Now on the other hand --
Potter Stewart: I understand you're just saying that a closed-shop could be a violation of both it is a violation of 8 (a) (3), it's an unfair labor practice under 8 (a) (3), and it is also a violation of those state laws which have right-to-work.
S. G. Lippman: I'm saying sir that the moment it becomes a violation of 8 (a) (3), it cannot be a violation or rather that the only remedy involved is the remedy provided for in the National Labor Relations Act and that the state cannot, cannot remedy that -- this conduct under its laws because that field in the closed-shop is completely regulated and remedied by the labor act.
Potter Stewart: Well a state can remedy violence for example even though it constitutes an unfair labor practice.
S. G. Lippman: Violence sir is another aspect. When the state remedies violence as remedy, the same kind of conduct which if it occurs in any street corner or in any house, it is not regulating labor relations, it is regulating under it police power, tortuous and criminal conduct.
Earl Warren: We'll recess now.
S. G. Lippman: Thank you sir.